IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0967
                             Filed January 24, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROY LEE ROBERSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Nancy S. Tabor,

Judge.



      Roy Roberson appeals the sentence imposed following his guilty plea to

second-degree robbery. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Maria L. Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.   Tabor, J.,

takes no part.
                                        2


MULLINS, Judge.

       Roy Roberson appeals the sentence imposed following his guilty plea to

second-degree robbery. He contends the sentencing court abused its discretion

when it failed to adequately consider mitigating factors regarding the

circumstances in which the crime was committed, namely that he committed the

crime to support his family and he did not intend to hurt anyone, as he

brandished a fake weapon.

       In imposing sentence, the court stated it considered Roberson’s “quite

extensive” criminal history, “the impact of the offense on the victim and others,”

and Roberson’s “intensive risk for future violence and . . . victimization.”   See

Iowa Code §§ 901.11(3), 902.12(3) (2017).        In addition, the court noted its

recognition that Roberson may not have intended to hurt anyone and that he and

his family have been impacted by the crime; the court also noted it reviewed and

considered Roberson’s presentence investigation report, which included, among

other things, Roberson’s statement that he committed the crime to support

himself and his family. See id. § 901.3(1)(g); State v. Witham, 583 N.W.2d 677,

678 (Iowa 1998) (“A sentencing court is to consider any mitigating circumstances

relating to a defendant.”).

       The court expressly noted its consideration of the sentencing factors

contained in Iowa Code section 901.11(3). It implicitly noted its consideration of

the mitigating factors Roberson contends it failed to consider. The fact that the

court did not discuss the mitigating factors as extensively as the aggravating

factors in its sentencing colloquy does not show that the court abused its

discretion; it only shows that the court appropriately exercised its discretion in
                                     3


finding the aggravating circumstances outweighed the mitigating circumstances

and concluding a harsher sentence was therefore appropriate.    Because the

court had good reason to do so, we find no abuse of discretion and affirm

Roberson’s sentence.

      AFFIRMED.